*964MEMORANDUM **
Larry E. Belton appeals pro se the district court’s sua sponte dismissal for lack of subject matter jurisdiction of his action against the Veteran’s Administration (“VA”) regarding his benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and we affirm.
Federal courts lack jurisdiction to review benefits-related determinations by the VA. See Tietjen v. United States Veterans Admin., 884 F.2d 514, 515 (9th Cir.1989) (order). See also Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995) (Bivens action may not be used to challenge VA benefits decision).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.